MAYER, District Judge.
On December 8, 1911, car float No. 9 of the Terminal Company was sunk while being loaded at a float bridge of the Lehigh Valley Railroad Company by Meyers, the conductor of the railroad company. It was contended below that the accident was due to the unseaworthiness of the float, and that, if there was an error by the conductor in the method of loading, that error was purely one of judgment for which the railroad company should not be held liable. The charge that the car float was not seaworthy has now been abandoned.
The manner in which the conductor loaded the float is not in dispute, although whether his method was prudent was the subject of some differences of opinion on the trial. Fifteen cars were to be loaded from the float bridge to the float. Thirteen of these cars weighed various amounts, but all above 70 tons each. The details of the handling of the train by Meyers are clearly and fully explained in the opinion of Judge Learned Hand and need not be here repeated. The result was that the weight was distributed so as to put the float down by the head, with the obvious consequence that the terminal company’s float sank. We agree with the District Court that the conductor’s method was negligent, and could readily have been avoided, and that the railroad company cannot be excused merely because the correct method would have required a little more time and trouble.
The decree is affirmed, with interest and costs.